PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/131,859
Filing Date: 14 Sep 2018
Appellant(s): Illustris Pharmaceuticals, Inc.



__________________
Judy M. Mohr
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/28/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/26/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Restatement of Rejections
 Claims 1, 3, 5, 7-10 and 13-20 are rejected under 35 USC 103 as being obvious over Gallina (US5,234,914, of record) in view of Somerville et al. (US2013/0045290A1, of record) and/or Czech et al., “Collagen Peptides – Source, Properties and Benefits, Seagarden As, February 2016 (of record), and further in view of Shoseyov et al. (US2010/0317588A1, of record).
 Claims 1, 3, 5, 7-10 and 13-20 are rejected under 35 USC 103 as being obvious over Kinsey et al. (WO2014/134532A1, of record). 

(3) Withdrawn Ground of Rejection 
Regarding the first  103 rejection, it is withdrawn since applicant’s arguments are persuasive. 



(4) Response to Argument

B2.1 - Appellant’s arguments on page 9 of Appeal Brief
Appellants argues that Kinsey discloses only one time mention of ‘topical administration’ that is with regard to administering therapeutic agents only, i.e., in situations where the therapeutic agent and the biomaterial comprising an extracellular matrix component (ECM) are administered separately and there are no teachings in Kinsey of topical composition with an ECM or a fragment thereof having the molecular weight ranges as set forth in claims 1, 19 and 20; and even if the composition with the cardiovascular therapeutic agent and ECM together would be topically applied to skin, there is no evidence in Kinsey that topical application of the cardiovascular agent would provide a therapeutic effect; and there is no evidence in Kinsey that topical application of ECM would penetrate the skin, circulate in the blood and reach the heart for the desired  tissue remodeling in Kinsey; and each and every working example in Kinsey demonstrates in vivo treatment administered in ECM composition via injection (see Examples, 1, 3-5, 7, 8, 10-15 and 17 of Kinsey) and thus topical administration of Kinsey’s ECM  cannot be sustained.
 The Examiner responds as follows: 
It is noted that instant specification discloses the term “topical” is used interchangeably with “transdermal” (see entire disclosure). The below paras. [0037] and [0112] of Kinsey clearly disclose a topical administration of ECM/therapeutic agent wherein the biomaterial ECM and the therapeutic agent can be administered concurrently or separately, and Kinsey further teaches the delivery method includes transdermal or topical administration which means topical application of Kinsey would also be effective to treat cardiovascular condition. In the below [0037] of Kinsey, “delivered, applied” would relate to topical or transdermal administration. 

    PNG
    media_image2.png
    495
    847
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    785
    891
    media_image3.png
    Greyscale


In addition, [0099] of Kinsey discloses that the biomaterial comprising ECM, e.g., collagen or elastin is provided in the form of spray, aerosol, cream, patch, emulsion, viscous liquid, gel, etc. which would be a topical or transdermal administration form; and Kinsey further cites US2006/0089335A1 for the concurrent delivery in its disclosure (see [0112] of Kinsey) wherein US ‘335 discloses the pharmaceutical composition containing ECM is administered by transdermal (topical) such as ointments, salves, gels, or creams as generally known in the art (see [0172] and [0181] of US ‘335). Therefore, it is clear Kinsey teaches a topical composition comprising ECM and therapeutic agents. 
Although the embodiments of Kinsey refer to injectable ECM compositions, please note that [I]t is well-established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the submitted knowledge in the art, to a person of ordinary skill in the art. Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (“the fact that a specific [embodiment] is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered”) (quoting In re Lamberti, 545 F.2d 747, 750 (C.C.P.A. 1976)).
Therefore, Appellant’s arguments are not persuasive and groundless. 

B2.2 - Appellant’s arguments on pages 9-11 of Appeal Brief
Appellants argues that topical application of Kinsey will not work for the purpose stated in Kinsey of treating cardiovascular conditions because Kinsey requires injecting a biomaterial comprising (ECM) to the heart tissue to make ECM to reach the heart as disclosed in [0006], [0014], [0028]-[0030], and [0004]-[0006] of Kinsey and but topical administration would not reach the intended target location in the heart and/or repair damaged cardiac cells; in this regard, Papakonstantinou evidences hyaluronic acid (hereinafter, HA) is degraded by hyaluronidases on the skin and has a half-life of 3-5 minutes in the blood (see Papakonstantinou page 254 under heading “Degradation of HA”, Dermato-Endocrinology, 4:3, 253-258 (2012)) and that is, since lower Mw of HA would be unlikely to survive circulation in the bloodstream in an amount sufficient to treat cardiac tissue, there is no basis to sustain the Examiner’s position that the claimed topical composition is obvious over Kinsey. 
The Examiner responds that as noted above, Kinsey clearly teaches the biomaterial containing ECM/therapeutic agent can topically or transdermally be administered in the form of cream, gel, emulsion, spray, aerosol, patch, etc. ([0037], [0099] and [0112] of Kinsey); although Appellant asserts topical administration is not feasible due to a short half-life of HA in the blood where the HA would not reach the intended target location, it is noted that in addition to HA, Kinsey also teaches collagen, fibrin, elastin, and its fragments thereof with overlapping Mw thereof, and embodiments of Kinsey were tested with collagen ([0050]-[0051]). In Kinsey HA as a candidate for ECM is simply mentioned three times only. Accordingly, it may not be said that all the claimed ECM, collagen, fibronectin, elastin, lectin and its combination would behave unlikely survive in the bloodstream in a similar manner as that in HA of Papakonstantinou. Further, Papakonstantinou states that HA has a dynamic turnover rate and has a longer  half-life (less than a day) in the skin than half-life (3-5 minutes) in the blood and such statement is borrowed from the below references no. 69-71 (see page 254 – “Degradation of HA” section) and but all of the cited references 69-71 require injectable HA, not topical administration of HA. Further, Papakonstantinou remains silent about molecular weight of HA. 
    PNG
    media_image4.png
    208
    380
    media_image4.png
    Greyscale
                                                   Therefore, a  comparison with HA of Papakonstantinou is not a fair comparison with the closest subject matter collagen in the Kinsey. In this regard, please see MPEP 716.02(e) III: the claimed invention may be compared with the closest subject matter that exists in the prior art.  However, Appellant did not provide proper data.  
Further, topical or transdermal administration of ECM/therapeutic agent of Kinsey would apply to dermal skin around chest because it is known that biomaterial ECM is provided in the form of transdermal patch (see [0068] of Kinsey) and therapeutic agent vasodilator e.g., nitroglycerin (see [0039] of Kinsey) is provided in the form of topical or transdermal to treat or prevent heart-related angina issue as disclosed in [0409] of US2014/0072613 (already considered IDS of 09/14/2018). 
    PNG
    media_image5.png
    905
    891
    media_image5.png
    Greyscale

Accordingly, evidence of Papakonstantinou is not supportive to Appellant’s assertion and thus, Appellant’s arguments are not persuasive.  
 
Appellant argues that the Examiner requires evidence showing that lower Mw ECM would not work in cardiac tissue to overcome the rejection but this Examiner’s position is error because Papakonstantinou already evidenced the topical ECM HA containing composition is not proper for treating cardiovascular tissues and in this regard MPEP 716.02(e) III states although evidence of unexpected results must compare the claimed invention with the closest prior art, applicant is not required to compare the claimed invention with subject matter that does not exist in the prior art.  
Th Examiner responds that again, Papakonstantinou is not supportive and thus it may not be said Appellant presents a fair comparison between the claimed invention and Kinsey. Further, the Examiner did not request an excessive comparison of subject matter that does not exist in the prior art because Kinsey teaches ECM such as HA, collagen, elastin, etc. with overlapping lower Mw and amounts thereof for topical or transdermal treatment of cardiovascular disease. 

Appellant argues that instant claims 19 and 20 are non-obvious because Kinsey does not teach average molecular weights of about 20,000 to about 30,000 daltons (instant claim 19) and about 10,000 to about 20,000 daltons (instant claim 20) and unexpected results of the claimed invention disclosed in section C. 
The Examiner responds that Kinsey clearly teaches collagens having Mw of e.g., less than 50 kDa or less than 20kDa or upper limit 20kDa and lower limit 2kDa ([0087]) or e.g., below 20kDa or around 10kDa to 100 kDa including 10, 20, 30, or 40 kDa ([0097]) which overlaps the ranges of instant claims 19-20 and thus the claimed ranges would be optimized or adjusted depending on intended purpose in the absence of criticality evidence for the claimed range. In this regard please see MPEP 2144.05: MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 

C - Appellant’s arguments on pages 11-12 of Appeal Brief
Appellant argues that the claimed invention, instant Example 3 shows the addition of Mw 20,000 to 30,000 daltons HA produced a 325% increase in hydrocortisone and the addition of Mw 10,000 to 20,000 daltons HA produced a 250% increase in hydrocortisone penetration as compared to hydrocortisone alone and compositions containing HA fragments with Mw greater than 40,000 daltons exhibited a reduction in hydrocortisone penetration (Fig. 3), and salicylate and 10,000 to 20,000 daltons HA achieved a 27% higher flux and salicylate and 20,000 to 30,000 daltons decoy molecule of HA achieved 5% higher flux compared to salicylate alone (Example 2); and additional Examples provide further evidence that ECM having Mw of “about 2,000 to 40,000 daltons” can improve penetration of a wide variety of active agents through skin. Therefore, those Examples show the particular range recited is critical and achieve unexpected results relative to the prior art teachings. 
The Examiner responds that first of all, the tested data is not commensurate with scope of the claims because tested data use HA as ECM and specific steroid, lidocaine, minocycline  but instant claims 1, 19 and 20 require any active agent and additives. Instant Examples 2-3 use as a specific active agent ‘salicylate’ (Example 2) and ‘hydrocortisone’ (Example 3) without additives and it is not evident whether other ECM and any active agent would behave similarly as tested species. In this context, please see MPEP 716.02(d) states: “Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." 
Further, Appellant has not demonstrated criticality for the claimed Mw ranges of ECM. In this context MPEP 716.02(d) states: “To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).”   In the instant case, the tested data are compared “when the claimed HA is within the claimed Mw ranges” with “when the claimed HA is not present”. Thus, criticality of the claimed range is not made. Specifically, instant Fig. 2 illustrates that the highest salicylate flux with a decoy molecule of HA is obtained when Mw of HA is mid (30kDa to 40kDa) which is outside scope of the claimed range (emphasis added) and the claimed ECM Mw ranges of 5kDa-10kDa (almost 0%), 10kDa-20kDa (about 1%) and 20kDa-30kDA (about 5%) showed inferior salicylate flux. Thus, the criticality is not shown. Instant Fig. 3 illustrates that the highest hydrocortisone flux rate (325%) with a decoy molecule of HA is obtained when Mw of HA is mid (30kDa to 40kDa: see [0076] of instant publication defines “mid” as 30kDa to 40kDa and “low to mid” as 20kDa to 30kDa) which is outside scope of the claimed range (emphasis added), not with “low to mid” 20kDa to 30kDa as Appellant argues. Here there are no data showing inferior flux rate for the outside scope range of “below 2kDa” or “more than 30kDa” and thus the criticality is not presented. 
As seen from the tested data of the instant application, the results vary depending on the used active agent and ECM with its Mw. However, instant Figs 2-3 fail to present the criticality for the claimed range with a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed ranges. Instant Figs. 2-3 merely illustrate a comparison between “ECM with certain Mw/active agent” and “without ECM”. Thus, the Examiner cannot see the criticality of the claimed Mw ranges here and Appellant’s arguments are not persuasive. 
It is noted that “[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper.” In rECMLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). Further, MPEP2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.”
Summary:
Kinsey clearly teaches topical or transdermal administration of composition comprising ECM with overlapping Mw thereof and therapeutic agent (see [0037], [0087], [0099] and [0112]). 
Kinsey tested injectable closest subject ECM (e.g., collagen) and therapeutic agent in the embodiments, and Appellants evidences from Papakonstantinou that HA has a short half-life of 3-5 minutes in the blood and however, this is not a fair comparison because Kinsey’s embodiments tested with collagen rather than HA and thus it may not be said that other claimed ECM would behave similarly as in HA. Further Papakonstantinou discloses a half-life of HA in the blood when it is injected, not topically administered and thus this evidence is not supportive to Appellant’s assertion.  Further Kinsey discloses topical or transdermal form of ECM (e.g., [0068] and [0112] of Kinsey) and therapeutic agent vasodilator nitroglycerin has been used for topical application on the heart skin as evidenced by US2014/0072613A1 (IDS of 09/14/2018) and thus topical administration for treating cardiovascular condition as taught by Kinsey is feasible unlike Appellant’s assertion.  
Kinsey teaches overlapping Mw range of ECM ([0087] and [0097]) but Appellants fail to show criticality of the claimed Mw range. 
The record lacks any evidence of synergistic or unexpected results from the instantly claimed subject matter.
The record at present establishes the obviousness of the instant invention, against which no secondary indicia of non-obviousness sufficient to overcome such a conclusion may be found and therefore the instantly claimed subject matter remains soundly rejected.
Since Appellant does not argue about obviousness-type double patenting rejection, the rejection is maintained. 
In light of foregoing and supportive case laws, respectfully, Appellants’ arguments are not persuasive as noted above and the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.
For the above reasons, it is believed that the rejections should be sustained.



Respectfully submitted,

/KYUNG S CHANG/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        
Conferees:
 /BRIAN-YONG S KWON/ Supervisory Patent Examiner, Art Unit 1613                                                                                                                                                                                                       

/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.’s an